Order entered October 4, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00045-CV

                             RUBY GOODACRE, Appellant

                                           V.

                       COURTYARDS AT KIRNWOOD, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-05543-C

                                        ORDER
      Before the Court is appellee’s September 18, 2018 motion to dismiss the appeal. In

accordance with the Court’s opinion of this date, we DENY the motion as MOOT.


                                                  /s/   ADA BROWN
                                                        JUSTICE